Title: To Thomas Jefferson from Henry Dearborn, 4 October 1806
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir
                            
                            War DepartmentOctr 9. 1806
                        
                        I have the honor of proposing for your approbation the following promotions and appointment in the Army of
                            the United States, viz.
                        Captain Richard Sparks of the 2d. Regt of Infantry to be promoted to the rank of Major in the same, vice Thomas Pasteurs deceased July 9. 1806
                        1st. Lieut. Matthew Arbuckle of the 2d Regt of Infantry to be promoted to the rank of Captain in the same,
                            vice Joseph Bowman resigned June 20. 1806
                        1st. Lieut. John Brahan of the 2d Regt. of Infantry
                            to be promoted to the rank of Captain in the same vice Richard Sparks promoted July 29. 1806
                        2d Lieut John Miller of the 2d Regt. of Infantry to be promoted to the rank of First Lieut. in the same,
                            vice Matthew Arbuckle promoted June 20. 1806
                        2d Lieut. William P. Clymer of the 2d Regt. Infantry to be promoted to the rank of First Lieut. in the same
                            vice John Brahan promoted July 29. 1806
                        Ensign Robert Peyton of the 2d Regt Infantry to be promoted to the rank of Second Lieut. in the same, vice
                            John Miller promoted June 20 1806
                        Ensign Benjamin S Smoot of the 2d. Regt.  Infantry to be
                            promoted to the rank of Second Lieut. in the same, vice Josiah Taylor deceased July 3. 1806.
                        Ensign Charles Magnan of the 2d. Regt. Infantry to be promoted to the rank of Second Lieut. in the same, vice
                            William P. Clymer promoted July 29 1806.
                  John Pollard to be appointed Surgeons Mate in the Army of the United States.
                        Accept, Sir, assurances of my high respect and consideration
                        
                            H Dearborn
                            
                        
                    